Exhibit 10.1 ASSET PURCHASE AGREEMENT Dated as of November 25, 2015 By and among SPANAWAVE CORPORATION, a California Corporation, And GIGA-TRONICS INCORPORATED, a California corporation, ADDRNDUM 1. Conditions for effective date of Asset Purchase Agreement EXHIBITS A Definitions B Covenant Not To Sue C First Amendment to Distribution Agreement Between Giga-tronics, Inc. and Liberty Test Equipment D Second Amendment to Distribution Agreement Between Giga-tronics, Inc and Liberty Test Equipment E Seller Transition Services Agreement SCHEDULES Acquired Assets Excluded Assets – includes non-Dedicated equipment, etc. Allocation Principles Authorization of Governmental Authorities Effect of Contemplated Transactions Absence of Certain Developments Assets Intellectual Property Legal Compliance Permits Contracts Affiliate Transactions Customers and Suppliers Litigation Product Warranties Authorization of Governmental Authorities Effect of Contemplated Transactions Assignment and Waiver Agreement with Liberty Test Equipment, Inc. Non-Exclusive License -ii- ASSET PURCHASE AGREEMENT This Asset Purchase Agreement, dated as of November 25, 2015 (as amended or otherwise modified, the “ Agreement ”), is between Spanawave Corporation, a California corporation (the “ Buyer ”) and Giga-tronics Incorporated, a California corporation (the “ Seller ”), (the Seller, together with the Buyer, each, a “ Party ” and, collectively, the “ Parties ”). recitals WHEREAS, the Seller is engaged, as a part of its business, in the development, manufacturing, testing, supporting, selling and distributing of the product line known as Power Measurement, Network Measurement, Power Amplifier, and Microwave Signal Generator Product Lines (the “ Business ”) ; WHEREAS, the Seller has ownership rights in all assets used or held for use in the Business; and WHEREAS, the Buyer desires to purchase from the Seller, and the Seller desires to sell to the Buyer, the Business in a transaction structured as a sale by the Seller to the Buyer of the Acquired Assets (as hereinafter defined) in exchange for the Purchase Price and the assumption of certain Assumed Liabilities, on the terms and subject to the conditions described below in this Agreement. NOW THEREFORE, in consideration of the premises and mutual promises herein made, and in consideration of the representations, warranties and covenants herein contained, and for other good and valuable consideration described herein, the receipt and sufficiency of which are hereby acknowledged, the Parties agree as follows: agreement 1.
